Title: To James Madison from Fontaine Maury, 14 February 1819
From: Maury, Fontaine
To: Madison, James


Dear Sir
Washington February 14. 1819
I have lately imported from England a small quantity of Talevera Wheat, which was procured by a particular friend of my Brothers, from the Farm of Sir Watkins Williams Wynne of Wynnstay Wales, who is estimated to be one of the most celebrated aggriculturist[s] in that Country; and as you, at least, have the reputation of being a Zealous promoter of that Science in this, I have taken the Liberty to hand over to Mr Payne Todd, for you, a small Sample for the purpose of experiment. You will also find enclosed a description to this Wheat, to which I am told may be added, the favorable circumstance of its maturing ten or fifteen days earlier than most other Wheats. With best respects for M Madison I am truly, Dear Sir, your very humble and Mo: Ob. Sert.
Fontaine Maury
 
[Enclosure]
Liverpool 26 October 1818
Observations of the Gentleman who procured the Wheat (called the Talevera Wheat) at Wynnstay, the residence of Sir Watkins Williams Wynne. Sept 20. 1818
“I went over to Wynnstay while it was growing and saw a very fine Crop, although it was only put in the Ground in March, the great utility of this Corn, is that it can be sowed in the Spring after a Crop of Turnips, upon those Soils that are not suitable for Barley; if the Course of Crops in Virginia, resemble ours it will be a very valuable acquisition, in addition to this, the Grain is large and fine and very much sought after by our Millers—My Father has never sowed it in the Autumn, but I understand it makes a much better Crop, when put in the Ground then, than when it is deferred until the Spring.”
Signed—James Maury
